Summit C.P. No. CR 2013 04 1008 (A). On appellee’s motion to supplement the record. Motion granted. The Summit County clerk of courts shall supplement the record within 20 days of the date of this entry with a certified copy of the transcript of the hearing held October 3, 2014, at 4:30 p.m.
On appellee’s motion to supplement its merit brief. Motion denied for failure to comply with S.Ct.Prac.R. 3.13. The court takes notice of page 94 of appellee’s merit brief, which is attached to the motion to supplement the merit brief.